Name: Commission Regulation (EEC) No 1326/84 of 14 May 1984 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 84 Official Journal of the European Communities No L 129/ 15 COMMISSION REGULATION (EEC) No 1326/84 of 14 May 1984 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, than the standard quality for which the target price was fixed the amount is to be adjusted using the coef ­ ficients of equivalence set out in the Annex to that Regulation ; Whereas the qualities of sunflower seed delivered by the main producing third countries differ in certain respects from the standard quality for sunflower seed in the Community as redefined by Article 2 of Regula ­ tion (EEC) No 1 102/84 Q ; whereas coefficients of equivalence should be set for these products that are in line with the new standard quality ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 101 /84 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the fron ­ tier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 ( 1 ) (b) of Commission Regulation No 225/67/EEC (*), as last amended by Regulation (EEC) No 2040/83 (6), specifies that in cases where the offers and quotations used relate to a quality other Article 1 The table in the Annex to Regulation No 225/67/EEC is hereby replaced by the following table : fECU/1 00 kg) Coefficient of equivalence Amount to be deducted from the price Amount to be added to the price A. Colza and rape seed from :  Canada 0,892   other third countries 0,366  B. Sunflower seed 0,253 (  ) 0,847 (2) (') To be applied to prices valid for loading before 1 August 1984. (2) To be applied to prices valid for loading on or after 1 August 1984.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . ( 2 OJ No L 113, 28 . 4 . 1984, p. 7 . (3) OJ No 111 , 10 . 6 . 1967, p. 2196/67 . 0 OJ No L 215, 23 . 7 . 1982, p. 6 . 0 OJ No 136, 30 . 6 . 1967, p . 2919/67 . (6) OJ No L 200, 23 . 7 . 1983 , p . 23 . 0 OJ No L 113, 28 . 4 . 1984, p. 8 . No L 129/ 16 Official Journal of the European Communities 15. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1984. For the Commission Poul DALSAGER Member of the Commission